Citation Nr: 1311371	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  05-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to December 2003, including service in support of Operation Noble Eagle and service in Kuwait.  He also had approximately four months prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2004 and October 2005 by the Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board remanded the Veteran's claims for additional development in May 2008 and September 2011.  

The issue of entitlement to service connection for a skin disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran has depressive disorder that at least as likely as not has been aggravated by his service-connected lumbar spine disability and right and left lower extremity radiculopathy. 

2.  The Veteran does not have an eye disability, to include pinguecula, senile cataract, or vitreous degeneration/floaters, that is attributable to active service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for depressive disorder on the basis of aggravation have been satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.310 (2012). 

2.  The Veteran does not have an eye disability, to include pinguecula, senile cataract, and vitreous degeneration/floaters that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2004, March 2006, May 2008, October 2008, April 2009, and October 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi-symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A.  Psychiatric Disorder

The regulations also provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2006 & 2012).  This includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to state that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Although VA has indicated that the purpose of the regulation change was merely to apply the United States Court of Appeals for Veterans Claim's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent changes amount to a substantive change in the regulation.  Given what may be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the claimant.

The Veteran is seeking entitlement to service connection for a psychiatric disorder either directly related to service or as secondary to his service-connected lumbar spine disorder and radiculopathy of the right and left lower extremities.

The Veteran's service treatment records do not reveal any complaints, findings, or treatment for a psychiatric disorder.  

VA outpatient treatment reports reflect treatment for adjustment disorder and depressive disorder beginning in January 2005.  

At a May 2004 VA psychiatric examination, the Veteran did not report any treatment for psychiatric symptoms.  The Veteran reported some difficulty sleeping but did not complain of insomnia.  Following a mental status examination, the examiner did not diagnose any psychiatric disorder.  

At a December 2008 VA psychiatric examination, the Veteran was noted to be in treatment at VA for major depressive disorder.  Following a mental status examination, the Veteran was diagnosed with cognitive disorder.  The examiner indicated that the Veteran does not meet the criteria for depressive disorder.  The examiner concluded that the Veteran's cognitive disorder is not related to, secondary or caused by service-connected disabilities or by active service.  The examiner indicated that cognitive disorder is attributable to the vitamin B-12 deficiency and the condition is etiologically different than the service-connected disabilities.  

At a November 2011 VA psychiatric examination, the examiner noted that the Veteran had current diagnoses of major depressive disorder and cognitive disorder.  Following a mental status examnination, the examiner opined that major depressive disorder and cognitive disorder were not caused by or as a result of active duty service or service-connected degenerative joint disease of the lumbar spine, right lower extremity radiculopathy, or left lower extremity radiculopathy.  The examiner indicated that cognitive disorder is not aggravated by the Veteran's service-connected degenerative joint disease of the lumbar spine, right lower extremity radiculopathy, or left lower extremity radiculopathy.  However, the examiner concluded that major depressive disorder is at least as likely as not aggravated beyond its natural progression by the service-connected degenerative joint disease of the lumbar spine, right lower extremity radiculopathy, and/or left lower extremity radiculopathy.  The examiner noted that the Veteran's depressive symptoms started after an eye surgery which resulted in a loss of vision in his left eye.  The examiner noted that the Veteran was initially diagnosed with adjustment disorder which progressed to depressive disorder.  The examiner cited to a Harvard Mental Health letter which indicates that, "Pain is depressing and depression causes and intensifies pain.  People with chronic pain have three times the average risk of developing psychiatric symptoms and depressed patients have three times the average risk of developing chronic pain."  The examiner indicated that it is clear that the development of the Veteran's depression was caused by the loss of vision after an eye procedure and not related to any aspect of his active duty service or to any service-connected physical disability.  The examiner stated that cognitive disorder is from an entirely different etiology which is not physiologically related to the service-connected lumbar spine disability.  The examiner indicated that cognitive disorder is a separate and independent diagnosis and not aggravated by the service-connected lumbar spine disability because it is etiologically unrelated.  However, the chronic pain the Veteran has as a result of his service-connected lumbar spine disability contributes to the persistence of depression because if the spine conditions had not been present the Veteran's symptoms would most likely have been more stable.  Finally, the examiner noted that, in reference to the Harvard study cited, depression contributes to the persistence of pain so this is a "feedback" mechanism by which both conditions (depression and spine) affect each other negatively.  

Having reviewed the complete record, particularly the medical opinions discussed above, the Board concludes the evidence is at least in equipoise as to whether the Veteran's depressive disorder has been permanently aggravated by his service-connected disabilities.   Allen v. Brown, 7 Vet. App. 439 (1995).  As noted, when the Veteran was initially examined by VA in 2004, no psychiatric disorders were diagnosed.  When examined by VA in 2008, the examiner concluded that the Veteran did not meet the criteria for depressive disorder and the examiner concluded that cognitive disorder was not caused by active service or a service-connected disability.  The November 2011 examiner also concluded that cognitive disorder is not caused or aggravated by any service-connected disorder.  However, the November 2011 examiner opined that depressive disorder is at least as likely as not aggravated by the Veteran's service-connected lumbar spine disability and/or right and left lower extremity radiculopathy.  The examiner provided a complete rationale for the opinion and cited to a Harvard study in reaching this conclusion.     Accordingly, the Board finds that there is at least an approximate balance of positive and negative evidence as to the relationship between the Veteran's depressive disorder and his service-connected lumbar spine disability, right lower extremity radiculopathy, and left lower extremity radiculopathy.  Thus, the Board, with resolution of reasonable doubt in the Veteran's favor, will grant service connection for depressive disorder due to aggravation by a service-connected lumbar spine disability and right and left lower extremity radiculopathy.

B.  Right Eye Disorder

The Veteran claims entitlement to service connection for a right eye disorder, diagnosed as pinguecula, senile cataract, or vitreous degeneration/floaters.

A review of the Veteran's service treatment records does not show any complaints, findings, or treatment for any eye disability.  Clinical evaluations of the Veteran's eyes were normal at examinations dated in July 1975, July 1980, July 1984, June 1988, March 1992, September 1994, and August 1999.  The Veteran denied eye trouble on report of medical history forms prepared in conjunction with the examination in July 1984, June 1988, September 1994, and August 1999. 

At a VA eye examination in September 2005, the Veteran was diagnosed with refractive error and right eye senile cataract.  The examiner indicted that the loss of vision in the Veteran's right eye is caused by or as a result of his refractive error.  

At a November 2008 Gulf War protocol examination, the Veteran was not diagnosed with any objective findings related to his right eye.  

At a VA eye examination in November 2008, the Veteran was diagnosed with refractive error of the right eye (hypermetropia, astigmatism, presbyopia) and right eye senile cataract with excellent visual acuity.  The examiner indicated that the loss of vision of the right eye vision is caused by or as a result of his refractive error and senile cataract.  

At a VA eye examination in January 2012, the Veteran was diagnosed with senile cataract of the right eye, vitreous degeneration of the right eye, and senile cataract of the right eye.  Following a physical examination and review of the claims file, the examiner indicated that there is no record of treatment for any ocular condition during service.  The examiner opined that the Veteran's right eye disorders of pinguecula, senile cataract, and vitreous degeneration/floaters are not related to or had their onset during service.

VA treatment records refer to treatment for left eye disabilities but are negative for any reference to treatment for right eye disorders.  

 In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right eye disorder.

Initially, the Board notes that the Veteran's claimed right eye disorder has been variously diagnosed.  As such, the Veteran has a diagnosed disability.  Accordingly, there is no basis that his claim is due to an undiagnosed illness occasioned by service in the Persian Gulf and, therefore, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  

The evidence does not show competent evidence of a relationship of the Veteran's right eye disorders and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a right eye disorder is related to his period of service.  Moreover, none of the VA examiners linked any right eye disorder to the Veteran's period of service.  

Although the Veteran contends that he has a right eye disorder related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of a right eye disorder because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding a right eye disorder being related to service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had a right eye disorder during service and the file does not contain competent evidence linking any right eye disorder to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right eye disorder, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for depressive disorder on an aggravation basis is granted.  

Entitlement to service connection for a right eye disorder is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a skin disorder can be reached.

The Veteran contends that he initially incurred a skin disability during his active duty service in Kuwait.  He reported continuous symptoms of a skin disability since his active duty service.  

The Board remanded the Veteran's claim for additional development in May 2008 and September 2011 in order to obtain VA examinations including etiology opinions.  

The Veteran's service treatment records do not reveal treatment for a skin disability.  Post-service treatment reports reflect treatment for scabies and tinea versicolor.  

At a May 2004 VA skin examination, the Veteran reported that he developed an itchy skin rash from the neck down while serving in Kuwait.  He indicated that he was treated with calamine lotion.  The Veteran stated that he was treated for scabies after he left active duty service.  Following a physical examination, the Veteran was diagnosed with status post scabies and tinea versicolor.  However, the examiner failed to render an opinion regarding the etiology of these disorders.

In November 2008, the Veteran was afforded a VA Gulf War protocol examination.  Following a physical examination, the examiner determined that there were no objective manifestations of a skin disorder and the examiner failed to render an opinion regarding the etiology of any skin disorder.   

At a January 2012 VA examination, the Veteran was diagnosed with neurodermatitis originally diagnosed in 2003.  Physical examination revealed lichenified papules on the forearms.  The examiner opined that the Veteran's skin condition is less likely than not related to active service as there is no evidence of such a skin condition in the service medical chart.  The examiner noted that the diagnoses of tinea versicolor and scabies diagnosed during the appeal period were not present at the time of the examination and are different diseases with different etiologies compared to the neurodermatitis the Veteran was suffering at the time of the examination.  The examiner indicated that scabies was diagnosed in January 2004 and tinea versicolor was diagnosed in May 2004 and the Veteran claims that he occasionally has an itchy rash on his forearms which started in 2003.  The examiner failed to consider the Veteran's report of continuous symptoms since service.  Further, the examiner failed to provide an opinion as to the etiology of the diagnosed neurodermatitis.  Finally, the examiner relied upon a lack of treatment in the service treatment records in rendering the opinion.  Therefore, the Board finds that the Veteran must be scheduled for another VA medical examination.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA outpatient treatment reports dated through October 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after October 2011 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since October 2011.

2.  After the above development has been completed, schedule the Veteran for a VA dermatology examination to ascertain the etiology of any current skin disorder or disorder present since the Veteran filed his claim for service connection.  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertions of a skin disorder during service and of symptoms and treatment for various skin disabilities since service.  The examiner should consider the Veteran's assertions regarding a continuity of skin symptoms since his period of service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should state whether any current skin disorder is present and whether it is at least as likely as not (50 percent or greater probability) that any skin disorder diagnosed during the pendency of the appeal (including scabies, tinea versicolor, and neurodermatitis) was caused or aggravated (permanently increased in severity beyond normal progression) by active service.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


